Citation Nr: 1604224	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested a hearing before the Board, however, that request was later withdrawn by an October 2015 statement.  38 C.F.R. § 20.702(e) (2015).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, degenerative joint disease, lumbar spine, with degenerative disc disease status post lumbar surgery is etiologically related to active service.  


CONCLUSION OF LAW

Degenerative joint disease, lumbar spine, with degenerative disc disease status post lumbar surgery was incurred in active service.  38 U.S.C.A. §§ 5107(b), 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed in the Analysis Part has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he currently suffers from a lumbar spine disability that is the result of injuries suffered during active duty service.  Specifically, he claims to have injured his back in 1978 during combat simulation exercises when he was in a fox hole and a simulated mortar blast caused the ground to give way and bury him, during the same exercise when he was running and fell into a fox hole landing on his left side, and on a sperate occasion, during a classified fire fight, in which he asserts an unspecified musculoskeletal injury occurred.  May 2014 Dr. S.B. Examination Report.   

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Initially, the Board notes that there is a current diagnosis of degenerative joint disease, lumbar spine, with degenerative disc disease status post lumbar surgery.  November 2009 and November 2010 VA Examination Reports.  As such, the Board notes that the Veteran has a current disability, with regard to his lumber spine, in accordance with Shedden.

Having determined that the Veteran has a current disability, the Board must next determine if there is an in-service injury.  The Veteran's service records indicate two instances of treatment for a lower back condition.  A September 1977 treatment note shows that in addition to a sore throat the Veteran complained of back pain.  Also, a July 1979 treatment note reveals the Veteran presented with lower back pain that had persisted for two days.  The assessment was lower back pain with lumbar paraverteabral muscle spasm.  The October 1979 Report of Medical Examination, completed just prior to the Veteran's discharge from active duty, indicates a normal clinical evaluation of the spine, other musculoskeletal.  On a Report of Medical History, completed at the same time, to the question "have you ever or have you now recurrent back pain?" the Veteran responded yes.  In the section on the report provided for a medical examiner to comment no mention is made of current or past back problems.  

As the Veteran has shown a current disability and in-service injuries the remaining question is whether there is competent evidence of nexus between the Veteran's degenerative joint disease, lumbar spine, with degenerative disc disease status post lumbar surgery and any of the in-service injuries.

Turing to that question, in November 2009, following a review of the claims file and an examination of the Veteran, a VA examiner determined it is less likely than not that the Veteran's current spinal condition is due to his in-service incident of lumbar strain.  The examiner noted the literature does not support lumbar strain and spasm being a cause of degenerative disc disease.
  
The Veteran has submitted the May 2010 opinions of Dr. S.K. and Dr. W.C., both physicians who treated the Veteran in the past.  Dr. S.K. concluded that the Veteran's chronic degenerative disc disease is more likely than not the result of strain/sprain injuries that occurred during military service.  In support of this conclusion the doctor noted that "[i]f these strain/sprain injuries were not treated properly at the time of injury; the end result would be his present state of spinal degeneration and the arthrosis that he is now suffering from."  Dr. W.C. reached the exact same conclusion and provided an identical supporting rational.

In November 2010, another VA examiner, following a review of the claims file and an examination of the Veteran, concluded that it is less likely as not the Veteran's current lower back condition is the result of the lumbar paraverteabral muscle spasm during service.  The rational provide was that the service treatment records do not reveal chronic lumbar spine strain or spasm.  The back conditions the Veteran was treated for in-service appear to have resolved prior to service discharge as the exit physical examination was silent for back problems.  Moreover, it was noted the literature does not support lumbar strain or spasm as a cause of degenerative joint or disc disease.  

Finally, the report of a May 2014 examination performed by Dr. S.B. has also been submitted.  In the report, Dr. S.B. opines that the Veteran's "current condition and symptoms are more likely than not a result of his service related injuries."  The doctor goes on to note that "[i]njuries to the neck, back and weight bearing joints at an early age have been proven to cause premature degeneration of the spine and joint with an increase in osteoarthritis including; decrease joint space, sclerosis and osteophytosis, which are all seen in [the Veteran's] radiographic examinations and are consistent with the injuries he has described."  Dr. S.B. later submitted an October 2015 addendum indicating his opinion was rendered after considering the Veteran's entire claims file.    

This review of the evidence shows that the probative medical opinions come to contrary conclusions.  The Veteran's representative has argued that the November 2009 and 2010 VA opinions are inadequate and have no probative value.  February 2013 Substantive Appeal.  The representative asserts that both examiners concluded that the separation examination was "silent for low back complaints or lumbar spine condition" failing "to recognize that the October 29, 1979 separation exam DOES include that the Veteran was experiencing recurrent back pain."  Id.  As such, the representative argues the VA examiners have mischaracterized the record making their opinions inadequate and not probative.  Id.  The Board, however, finds no such mischaracterization.    

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.   

As noted, the October 1979 Report of Medical Examination indicates a normal clinical evaluation of the spine but the Veteran responded yes to the question "have you ever or have you now recurrent back pain?" on the October 1979 Report of Medical History.  The Report of Medical Examination is the record of the physical examination conducted by the medical examiner and their findings.  The Report of Medical History is a questionnaire completed by the service member in which he or she reports past or current medical issues with a section provided for a physician to comment on the service members responses.  While the Report of Medical Examination and Report of Medical History are usually completed as part of the same process it is the Report of Medical Examination that is the record of the actual physical examination of the Veteran, as the names suggest.  Therefore, thought the Veteran self-reported recurrent back pain on the Report of Medical History the Board does not find it was a mischaracterization by the VA examiners to say the separation examination was "silent for low back complaints or lumbar spine condition."  

The opinions that actually have limited probative value are the May 2010 opinions of Dr. S.K. and Dr. W.C.  They have less probative value than the other opinions of record because of their speculative nature.  In the rational provided in both opinions it is noted that "[i]f these strain/sprain injuries were not treated properly at the time of injury; the end result would be his present state of spinal degeneration and the arthrosis that he is now suffering from."  However, there is no further discussion about whether the strain/sprain injuries in question were actual treated properly or not at the time of injury.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

Nevertheless, the remaining probative medical evidence is in equipoise.  Both VA examiners, following a review of the claims file and a physical examination of the Veteran, concluded that it was less likely than not that the Veteran's current back disability is caused by or the result of active duty service.  Following a similar review and examination, the private examiner, Dr. S.B., concluded current condition and symptoms are more likely than not a result of his service related injuries.  The Board finds that all three opinions are of equal probative value; as both are consistent with the other evidence in the claims file in their own way, and both provide clear, logical rationales supporting the underlying conclusion reached, though differing.  Thus, there is no reason to afford one of the opinions more weight than the others.  For that reason, the evidence is in equipoise regarding whether the Veteran's degenerative joint disease, lumbar spine, with degenerative disc disease status post lumbar surgery is related to his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for degenerative joint disease, lumbar spine, with degenerative disc disease status post lumbar surgery is warranted.


ORDER

Entitlement to service connection for degenerative joint disease, lumbar spine, with degenerative disc disease status post lumbar surgery is granted.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

In March 2012, there was a formal finding on a lack of information required to verify stressors in connection to the PTSD claim.  At the time of this finding the Veteran had provided no information on stressors.  Later, in June 2013, the Veteran completed and submitted VA Form 21-0781 detailing five in-service stressors.  The evidence of record does not show an attempt to confirm these stressors now that details about them have been submitted.  On remand, the AOJ should take appropriate action to verify the claimed stressors with the United States Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.    

Additionally, there are concerns with the July 2014 addendum opinion provided in response to the Board's February 2014 remand.  As noted by the Veteran's representative the addendum opinion relies in part on the belief that the Veteran did not, from 2009 to the present, mention anyone being shot in Key West.  However, this overlooks the fact that the stressor is mentioned in a June 2014 treatment note that the VA examiner appears to have had access to.  

Moreover, the February 2014 remand requested that the VA examiner comment on "the Veteran's claimed fear of hostile military action while he was stationed in Florida and allegedly witnessed a fellow soldier being shot."  The July 2014 VA examiner responded "in the 2012 evaluation there was no stressor conceded or proven.  Now the Board is asking if this 'his witnessing a man being murdered' in Key West is due to fear of military and terrorist activity (a combat stressor!) - the answer is no as this is not a combat stressor (Key West is not a combat zone)."  This response so confuses the issue it cannot be considered an adequate opinion.  The Board notes that the stressor being the result of combat or having occurred in a combat zone, while relevant, is not a pre-requisite for a stressor to be related to the Veteran's fear of hostile military or terrorist activity.

Also, as the Veteran has been diagnosed with other acquired psychiatric disorders besides PTSD an opinion should be rendered as to their etiology as well.     

The Board finds it necessary that a new VA examination be provided to address these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Finally, the Board notes the DSM-IV not the DSM-5 is applicable in this case.  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations, including removing references to the DSM-IV and replacing them with references to the DSM-5.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provision of this interm file rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veteran Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  

It is not clear from the record exactly when the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was certified to the Board.  The only VA Form 8 to include PTSD as an issue was completed after the February 2014 Board remand.  Nevertheless, as the Board remanded the issue, in February 2014, prior to the effective date of the amendments to the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations it is clear the DSM-IV is applicable in this case.   

Accordingly, the case is REMANDED for the following action:

1. Undertake any necessary development to independently verify the stressors documented on the June 2013 VA Form 21-0781 submitted by the Veteran or any subsequently submitted documentation.  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the Veteran's described stressors lack sufficient information for verification, such should be noted in a formal finding.

2. Following completion of item (1), the Veteran should be scheduled for a VA psychiatric examination. The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is requested to address the following:

As to each psychiatric disorder diagnosed in accordance with the DSM-IV, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder in question is etiologically related to the Veteran's active duty service?

In respond to this question please discuss:

a. The November and December 2012 lay statements of J.R.S., T.E.S., and P.S.N., which indicate changes in the Veteran's personality following active duty service.

When discussing PTSD specifically please address:

b. Whether any of the Veteran's five claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

c. As to any stressor found to relate to the Veteran's fear of hostile military or terrorist activity, does that stressor support a diagnosis of PTSD? 

If an opinion cannot be expressed without resort to speculation, please discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


